DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15229771, filed on 3/14/2018.
Information Disclosure Statement
The information disclosure statement filed 4/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
None of the copies foreign patent office actions from the IDS have been included with the IDS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-10 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10986682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent:
Claim 1 of the present application is anticipated by claim 1 of the US Patent.
Claim 5 of the present application is anticipated by claim 2 of the US Patent.
Claim 6 of the present application is anticipated by claim 3 of the US Patent.
Claim 7 of the present application is anticipated by claim 4 of the US Patent.
Claim 8 of the present application is anticipated by claim 5 of the US Patent.
Claim 9 of the present application is anticipated by claim 6 of the US Patent.
Claim 10 of the present application is anticipated by claim 7 of the US Patent.
Claim 14 of the present application is anticipated by claim 8 of the US Patent.
Claim 15 of the present application is anticipated by claim 9 of the US Patent.
Claim 16 of the present application is anticipated by claim 10 of the US Patent.
Claim 17 of the present application is anticipated by claim 11 of the US Patent.
Claim 18 of the present application is anticipated by claim 12 of the US Patent.
Relevant Prior Art
Prior art Yum et al. (US Publication 2016/0302094 A10 teaches, The UE may use only a narrower subband of R RBs (e.g. 6 RBs) instead of the existing system bandwidth. Accordingly, RLM needs to be performed based on the result measured in the corresponding R RBs and Qin and Qout need to be tested only in the corresponding R RBs. A measurement subband for RLM may be a center subband or a subband in which SIB1 for an MTC UE is transmitted. The measurement subband may be measured in a measurement subband list for measuring RSRP and/or RSRQ or a separate measurement subband set for RLM may be defined through RRC. According to LTE TS 36.213, RLM may be measured with the following frequency (see paragraph 110).
Prior art Krishnamurthy et al. (US Publication 2015/0126206 A1) teaches according to an embodiment of the connected-mode RLM, if a user equipment was connected to a macro or small serving cell and a neighbor cell, such as a neighbor small cell or macro cell, transitioned to an off state, the neighbor cell may have been servicing a low load and therefore there may be no sudden change in interference characteristics with respect to the user equipment. The Channel Quality Indicator ("CQI") measurements with a sufficiently low time constant for interference measurements can take the reduced interference into account for subsequent measurements. The L3 filter reset can be triggered by a network RRC signal, such as a reconfiguration of a measurement object. The L3 filter reset can also be triggered at a transition when the user equipment starts measuring a SCDS, a Reduced Density Cell-Specific Reference Signal ("R-CRS"), a Channel State Information Reference Signal ("CSI-RS"), or other reference signal, such as transmitted by the neighbor cell in a dormant mode instead of a Cell-Specific Reference Signal ("CRS"), such as transmitted by the neighbor cell in an active mode. According to a possible example, R-CRS can refer to a CRS with reduced density in time-domain in the context of new carrier types. The L3 filter reset can also be triggered in any other useful manner, such as using other signals or state information. This trigger can also be used to reset interference per subband covariance matrix estimation for CQI reporting, Pre-Coding Matrix Indicator reporting, Rank Indicator reporting, or other reporting (see paragraph 41).
Allowable Subject Matter
Claims 2-4 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466